NO. 12-10-00160-CR

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS
                                                           '
IN RE: JAMES EARL BUTLER,
RELATOR                                                    '    ORIGINAL PROCEEDING

                                                           '
                                     MEMORANDUM OPINION
         In this original proceeding, Relator James Earl Butler seeks a writ of mandamus
directing the trial court to vacate his conviction for aggravated assault. As grounds for
issuance of the writ, he alleges the conviction is void.
         Only the Texas Court of Criminal Appeals has jurisdiction over matters related to
postconviction relief from an otherwise final felony conviction. See Ater v. Eighth Court
of Appeals, 802 S.W.2d 241, 243 (Tex. 1991); see also TEX. CODE CRIM. PROC. ANN. art.
11.07 (Vernon Supp. 2009). Because the relief sought in the relator’s petition relates to
postconviction relief from an otherwise final felony conviction, we are without
jurisdiction to consider his petition for writ of mandamus. Accordingly, the relator’s
petition is dismissed for want of jurisdiction.
                                                                      BRIAN HOYLE__
                                                                          Justice


Opinion delivered July 14, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                          (DO NOT PUBLISH)